Separate opinion of Lockwood, Justice. I concur in opinion, that the judgment of the Circuit Court ought to be affirmed, upon the ground that the sureties of the Treasurer could not have contemplated any such increase of their responsibility, as necessarily took place by transferring the duties of Cashier of the State Bank to the Treasurer. Such additional responsibilities not being within the intention of either of the parties to the bond when it was executed and accepted by the Governor, to hold the securities responsible for the acts of the Treasurer, growing out of his management of the affairs of the Bank, would violate a well settled rule, that a surety cannot be held beyond the express terms of his undertaking, as understood by the parties, when the contract was entered into. Judgment affirmed.